Citation Nr: 0631488	
Decision Date: 10/10/06    Archive Date: 10/16/06

DOCKET NO.  04-03 212A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to July 
1966.  

This appeal arises from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The RO denied service connection for a right knee 
disorder in an October 1981 rating decision.  The veteran 
appealed that decision to the Board of Veterans' Appeals 
(Board).  

2.  The Board denied service connection for a right knee 
disorder in November 1982.  

3.  The RO denied the veteran's request to reopen his claim 
for service connection for a right knee disorder in a June 
1997 rating decision.  The veteran appealed that decision to 
the Board.  

4.  The Board denied the request to reopen the claim for 
service connection for a right knee disorder in an April 
1999 decision.  The veteran appealed the Board decision to 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  

5.  The Court dismissed the veteran's claim for lack of 
jurisdiction in February 2000.  

6.  In April 2002, the veteran requested his claim for 
service connection for a right knee disorder be reopened.  
The RO denied the request in a July 2002 rating decision.  
The veteran appealed that decision to the Board.  

7.  The evidence submitted since the April 1999 decision of 
the Board is cumulative of evidence already submitted.  It 
does not relate to an unestablished fact necessary to 
substantiate the claim, or raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The April 1999 decision of the Board is final.  
38 U.S.C.A. § 7104(b)(West 2002); 38 C.F.R. § 20.1100 
(1998).  

2.  New and material evidence has not been received to 
reopen the claim of entitlement to service connection for a 
right knee disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits. The Court also held that a 
proper notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  In a letter to the 
veteran in May 2002, the RO addressed these elements of the 
notice requirements.  This letter did not, however, include 
the definition of new and material evidence or set out the 
basis of the former denials of the claim.  Nevertheless, 
this information was provided the veteran in a January 2004 
statement of the case, and his subsequent submissions 
reflect his clear understanding that the prior denial was 
based on the lack of corroborating medical evidence of an 
in-service injury to the right knee.  Consequently, the 
Board considers the notice requirements met.  

With regard to the duty to assist, the veteran's service 
records had been previously obtained, VA has obtained the 
post service medical records identified by the veteran, and 
he was afforded a hearing before the undersigned Veterans 
Law Judge in July 2006.  The veteran also submitted 
additional records of current treatment.  Although 
generally, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, when a claim 
is one to reopen a finally decided claim, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received. See 38 C.F.R. § 3.159(c)(4)(iii) (2005).  Under 
these circumstances, the Board finds that VA has satisfied 
the duty to assist the veteran, and that additional efforts 
to assist or notify him would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  Therefore, he will not be prejudiced as a result 
of the Board proceeding to the merits of his appeal.

Once entitlement to service connection for a given disorder 
has been denied by a decision of the Board of Veterans' 
Appeals, that determination is final.  In order to later 
establish service connection for the disorder in question, 
it is required that new and material evidence be presented 
which provides a basis warranting reopening the case and a 
grant of the benefit under consideration.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2006).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself, or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the clam sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2006).  

To establish service connection for a claimed disability, 
the facts as shown by evidence must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive 
basis for certain chronic disabilities, including arthritis, 
when they are manifested to a compensable degree during the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  As is set out above, the April 1999 
decision of the Board was the last final disallowance of the 
claim.  The Board has compared the evidence submitted prior 
to April 1999 with the additional records placed in the 
claims folder to determine if they are new and relate to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 9 (a)(2006).  

The record prior to April 1999, showed the veteran injured 
his right foot in service when it got tied up in the fire 
hose while fighting a fire aboard his ship in approximately 
July 1965.  In September 1965, it was noted the veteran 
again complained of a band like distribution of pain over 
his instep in the right foot which he had sustained two 
months previously.  Significantly, however, the lower 
extremities and feet were normal at service separation in 
June 1966, and there were no records of treatment or 
complaints of any right knee disorder.  

Also of record in April 1999 were private medical records 
demonstrating the veteran had an arthroscopy of the right 
knee in June 1981.  The preoperative diagnosis was medial 
compartment degeneration of uncertain etiology.  The 
postoperative diagnosis was nonfunctional posterior cruciate 
ligament with posterior instability and chondromalacia of 
the right knee.  

In 1981, the veteran also submitted statements from his 
spouse, co-workers and friends who remembered he had injured 
his right leg.  His spouse, who married the veteran in 
December 1966, remembered wrapping his knee many times over 
the last fifteen years.  

May 1981 records from Flagler Hospital indicated the veteran 
had injured his knee 17 or 18 years previously while in the 
Navy.  

The veteran testified in October 1997 at a hearing before a 
Hearing Officer at the RO that he first injured his knee in 
service.  

Based on the above, the Board denied the request to reopen 
the claim in an April 1999 decision.  The veteran appealed 
to the Court and his claim was dismissed in February 2000.  
The April 1999 decision is final.  38 U.S.C.A. 
§ 7104(b)(West 2002); 38 C.F.R. § 20.1100 (1998).  

The evidence submitted since April 1999 includes records 
from the Department of the Navy, which reflect an aircraft 
accident aboard the USS Enterprise on July 28, 1965.  Also 
associated with the file are the veteran's VA outpatient 
treatment records for the period from 2001 to 2003 showing 
diagnoses of degenerative joint disease of the right knee, 
and private medical records from April 2006, including an 
magnetic resonance imaging of the right knee.  

In July 2006, the veteran testified at a hearing at the RO 
before the undersigned, where he again testified he had 
first injured his right knee in service on the USS 
Enterprise during an aircraft accident on deck.  

The additional records submitted since April 1999 are new, 
they had not been previously submitted to VA.  They are not 
material.  They do not relate to an unestablished fact.  The 
records of the July 28, 1965 aircraft accident are only 
additional evidence of its occurrence which was already 
documented in the veteran's August 1965 service medical 
records.  They are cumulative and redundant of evidence 
already in the claims folder.  They do not provide any 
evidence that the veteran sustained any injury to the right 
knee during the accident.  The only injuries mentioned in 
the reports are to the pilot and another member of the crew 
who was hit by debris.  The veteran is not mentioned in the 
report.  

The VA outpatient treatment records and private medical 
records which demonstrate the veteran currently has a right 
knee disorder merely reflect facts already in evidence, that 
the veteran has a right knee disorder.  Lastly, the 
veteran's testimony in July 2006 was essentially identical 
to his previous testimony at a hearing at the RO in October 
1997.  Thus, none of the evidence associated with the file 
since the last final denial of the veteran's claim is 
material, and his appeal must be denied.  

In reaching this decision, the Board notes the comment in 
April 2006 private medical records that the veteran had 
injured himself in service.  Since there is no indication, 
however, that this comment was anything other than a 
transcription of a statement made by the veteran and it 
records a history previously rejected, it is not construed 
as a credible opinion linking current findings with service.  
Thus, the Board concludes that the evidence submitted in an 
effort to reopen his claim is not new and material, as it 
does not raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156 (2006).


ORDER

As new and material evidence has not been submitted, the 
claim for service connection for a right knee disorder is 
not reopened and the appeal is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


